

116 HR 6738 IH: Coral Reef Conservation Reauthorization Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6738IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Case (for himself, Mr. Hastings, Ms. Gabbard, Mr. Huffman, Mr. Sablan, Mrs. Radewagen, Mr. Yoho, Ms. Castor of Florida, Mr. Crist, and Mr. Posey) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize and amend the Coral Reef Conservation Act of 2000, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Coral Reef Conservation Reauthorization Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Amendments to Coral Reef Conservation Act of 2000Sec. 101. Revisions to purposes of Coral Reef Conservation Act of 2000.Sec. 102. Revisions to national coral reef action strategy.Sec. 103. Revisions to Coral Reef Conservation Grant Program.Sec. 104. Coral reef public-private partnership.Sec. 105. Revisions to emergency assistance.Sec. 106. Revisions to national program.Sec. 107. Revisions to effectiveness reports.Sec. 108. Revisions to authorization of appropriations.Sec. 109. Revisions to definitions.Sec. 110. Establishment of United States Coral Reef Task Force.Sec. 111. Agreements.Sec. 112. Permits.Sec. 113. Regulations.Sec. 114. Use of recovered amounts.Sec. 115. Prize competitions to promote innovation in coral reef research and conservation.Sec. 116. Conforming and clerical amendments.Title II—Department of the Interior Coral Reef AuthoritiesSec. 201. Coral reef conservation and assistance.Sec. 202. United States Geological Survey Coral Reef Ecosystem Studies Program.Sec. 203. Use of recovered amounts.Sec. 204. Authorization of appropriations.Sec. 205. Definitions.Title III—National Coral Reef Management FellowshipSec. 301. Short title.Sec. 302. Definitions.Sec. 303. Fellowship program.Sec. 304. Fellowship awards.Title IV—Assessing the Threats and Values of Coral Reef EcosystemsSec. 401. Definitions.Sec. 402. Study examining the impact of ultraviolet filters on coral reef ecosystems.Sec. 403. Study to determine the economic, societal, and ecological value of coral reef ecosystems in the United States and territories of the United States.Title V—Miscellaneous ProvisionsSec. 501. Stock assessments under Magnuson-Stevens Fishery Conservation and Management Act.Sec. 502. Deep Sea Coral Research and Technology Program.IAmendments to Coral Reef Conservation Act of 2000101.Revisions to purposes of Coral Reef Conservation Act of 2000Section 202 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401) is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(7)to ensure healthy and resilient coral reefs for the benefit of island and coastal communities and the United States..102.Revisions to national coral reef action strategy(a)In generalSection 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402) is amended—(1)in subsection (a)—(A)by inserting Natural before Resources;(B)by inserting , in consultation with the Secretary of the Interior, before shall periodically review and revise;(C)by striking this national strategy and inserting the national coral reef action strategy or any review or revision to such strategy;(D)by striking may consult and inserting shall consult; and(E)by striking Executive Order 13089 (June 11, 1998) and inserting section 209; and(2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking goals and objectives as well as an implementation plan and inserting goals, objectives, and an implementation plan;(B)in paragraph (7), by striking including regional fishery management councils; and at the end;(C)by amending paragraph (8) to read as follows:(8)conservation, including how the use of marine protected areas to serve as replenishment zones will be developed consistent with local practices and traditions and in cooperation with, and with respect for the scientific, technical, and management expertise and responsibilities of, State fish and wildlife management agencies;; and(D)by adding at the end the following:(9)the condition of coral reefs located within maritime areas and zones subject to the jurisdiction or control of the United States;(10)emerging threats to coral health, including changes in ocean temperature and chemistry and threats identified under section 204(d)(3);(11)adaptive management approaches with clearly identifiable, measurable, and science-based goals; and(12)restoration efforts, including improving coral reef resiliency..(b)DeadlineNot later than 2 years after the date of enactment of this Act, the Secretary shall review and revise the national coral reef action strategy developed under such section.103.Revisions to Coral Reef Conservation Grant ProgramSection 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403) is amended—(1)in the heading, by inserting Grant before Program;(2)in subsection (d)—(A)in the heading, by striking Geographic and biological diversity and inserting Distribution of grants;(B)in the language preceding paragraph (1), by striking subsection (b) and inserting subsection (a); and(C)by amending paragraph (3) to read as follows:(3)Remaining funds shall be awarded for projects that address—(A)bleaching;(B)mortality events;(C)disease outbreaks;(D)harmful algal blooms;(E)invasive or nuisance species outbreaks;(F)land-based sources of pollution;(G)overfishing;(H)ocean acidification;(I)coral reef restoration efforts;(J)regional or international priorities or threats;(K)physical impacts; (L)thermal events; and(M)such other priorities or emerging threats as the Secretary, in consultation with the United States Coral Reef Task Force, may identify.(4)To the extent practicable, the Secretary shall prioritize grants to a natural resource management authority of a State that is represented on the United States Coral Reef Task Force.;(3)in subsection (f), by adding at the end the following:(3)Applicants seeking emergency consideration(A)RequestAn applicant for assistance under this section may request emergency consideration of such applicant’s proposal under this subsection.(B)ConsiderationThe Secretary shall, not later than 15 days after the date of receipt of a request under subparagraph (A), conduct a preliminary review of the proposed project. The Secretary may issue not more than 50 percent of the total amount of assistance for which the Secretary estimates the project will qualify. ;(4)in subsection (g)—(A)in paragraph (1), by inserting and resilient coral reef ecosystems after coral reefs;(B)by amending paragraph (4) to read as follows:(4)developing sound scientific information on the condition of coral reef ecosystems, threats to such ecosystems or the biodiversity of such ecosystems, the impacts of such threats, and potential interventions to address such threats;;(C)in paragraph (5), by striking to implement and inserting the implementation of;(D)in paragraph (6), by inserting , including how coral reefs function to protect island and coastal communities after conservation;(E)by amending paragraph (7) to read as follows:(7)mapping the location, distribution, and biodiversity, including taxonomic classification and related research, of coral reefs and coral reef ecosystems;;(F)in paragraph (8), by inserting and coral reef ecosystems after reefs;(G)in paragraph (9), by striking or;(H)by amending paragraph (10) to read as follows:(10)preventing or minimizing the likelihood of vessel impacts on coral reefs, particularly those areas and any at-risk reefs identified under section 207(d), including by promoting ecologically sound navigation and anchorages near coral reefs;; and(I)by adding at the end the following:(11)responding to, or taking action to mitigate the effects of, coral bleaching, disease, harmful algal blooms, ocean acidification, or other changes in ocean temperature and chemistry;(12)developing and implementing innovative ecological interventions to build or maintain coral reef resistance and resilience to stressors;(13)developing and implementing innovative invasive or nuisance species capture, collection, removal, or trapping methods for use around coral reefs;(14)developing and implementing cost-effective methods to restore degraded native coral reef ecosystems with an emphasis on techniques to advance coral recovery, growth, or resiliency;(15)research on coral diseases, including the prevention and treatment of such diseases;(16)understanding and cataloging coral genetic diversity, including research into traits that promote resilience and applying such research to coral reef restoration efforts;(17)developing in situ native coral propagation sites for use in coral reef restoration projects;(18)developing networks of ex situ coral propagation nurseries for conservation, including holding coral in aquarium systems and genetic banking, captive breeding of rare species, and captive breeding of resilient coral populations for use in coral reef restoration projects;(19)developing networks of improved, real-time water quality monitoring along coral reefs, especially reefs impacted by land-based sources of pollution including coastal runoff, sediment erosion and turbidity, and harmful algal blooms;(20)implementing research and restoration projects that help ensure the population viability of coral species listed pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in United States waters as detailed in the population-based recovery criteria included in species-specific recovery plans developed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or(21)supporting community-based planning and management initiatives for the protection of coral reef ecosystems identified by the States, scientific experts, or the United States Coral Reef Task Force as a high priority that—(A)support attainment of criteria described in paragraphs (1) through (20);(B)use, where applicable, watershed-based or ecosystem-based approaches;(C)provide for coordination with Federal and State experts and managers;(D)build upon local approaches or models, including traditional resource management concepts; and(E)complement local action strategies or regional plans for coral reef conservation efforts, as applicable.; and(5)in subsection (j), by striking this Act and inserting Coral Reef Conservation Reauthorization Act of 2020.104.Coral reef public-private partnershipSection 205 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6404) is amended—(1)in the heading, by striking Coral Reef Conservation Fund and inserting Coral Reef Public-Private Partnership;(2)in subsection (a)—(A)by striking Fund and inserting Public-Private partnership;(B)by striking , hereafter referred to as the Fund,; and(C)by striking organization solely and all that follows and inserting organization—(A)to support public-private partnerships that further the purposes of this title and are consistent with the national coral reef action strategy under section 203;(B)to address emergency response actions undertaken or authorized under section 206; and(C)to support activities that prevent damage to coral reefs, including any at-risk reefs identified under section 207(d).; and(3)in subsection (b);(A)by striking Fund and inserting separate interest bearing account; and(B)by adding at the end the following: The organization is encouraged to solicit donations, funding, and in-kind services from the private sector, including nongovernmental organizations, for emergency response actions under section 206 and for activities to prevent damage to coral reefs, including any at-risk reefs identified under section 207(d)..105.Revisions to emergency assistanceSection 206 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6405) is amended to read as follows:206.Coral event of national significance(a)Relief(1)In generalUpon a determination under subsection (b) that there is an event of national significance, the appropriate Federal official is authorized to provide support, including emergency grants and contracts, equipment, and technical assistance, to any State, or local government agency with jurisdiction over a coral reef, or any entity contracted to act on behalf of a State or local government agency, for the purposes of—(A)assessing and mitigating the detrimental environmental, economic, subsistence use, and public health effects of the event;(B)respond rapidly to assess, stabilize, repair, recover, or restore a coral reef that is damaged, or that has lost the ability to function as an independent ecosystem;(C)remove or stabilize a vessel grounded on or in the vicinity of a coral reef; and(D)otherwise provide for rapid response to, assessment of, or monitoring of an event of national significance pertaining to a coral reef or coral reef ecosystem.(2)Matching requirement(A)In generalExcept as provided in subparagraph (C), the Federal share of the costs of an activity conducted under this section shall not exceed 75 percent of the costs for such activity.(B)In-kind contributionsIn making a calculation of the non-Federal share of the costs of an activity under subparagraph (A), the Secretary shall include in such calculation the fair market value of property and services used for the activity.(C)Waiver of requirementsThe Secretary may waive the application of subparagraph (A) if the Secretary finds that such waiver is necessary to support a project that the Secretary has identified as high priority.(3)Written agreementsThe Secretary may enter into written agreements with any State in which a coral reef is located regarding the manner in which the activities authorized under this section shall be conducted within the affected State’s waters. (4)Cooperative enforcement agreementsAll cooperative enforcement agreements in place between the Secretary and a State affected by this title shall be updated to include enforcement of this title where appropriate. (5)Damage and cost assessmentIn carrying out this section, the Secretary shall assess damages to coral reefs and applicable response and restoration costs in consultation with State officials regarding response and damage assessment actions undertaken for coral reefs within State waters. The Secretary shall make such assessments, including any related data and information, readily available to the public on a public website upon completion of such assessments.(6)Determinations(A)In generalAt the discretion of the Secretary, or at the request of the Governor of an affected State, an appropriate Federal official shall determine whether a coral event is an event of national significance.(B)ConsiderationsIn making a determination under paragraph (1), the appropriate Federal official shall consider the severity of the event or disease outbreak or bleaching, its potential to spread, the economic impact, and the geographic scope, including the potential to affect several municipalities, to affect more than one State, or to cross an international boundary.(b)DefinitionsIn this section:(1)Event of national significanceThe term event of national significance means—(A)a coral disease outbreak or coral bleaching event that has had or will likely have a significant detrimental environmental, economic, subsistence use, or public health impact on an affected State;(B)a vessel collision that severely negatively impacts a coral reef ecosystem;(C)an unforeseen or disaster-related circumstance that negatively impacts a coral reef ecosystem, including as a result of human activities;(D)a harmful algal bloom or invasive or nuisance species outbreak that negatively impacts a coral reef ecosystem; or(E)the presence of an unexploded ordnance or similar underwater munitions that harms a coral reef ecosystem. (2)Coral disease outbreak or coral bleaching eventThe term coral disease outbreak or coral bleaching event means the occurrence of a coral disease outbreak or coral bleaching as a result of a natural, anthropogenic, or undetermined cause..106.Revisions to national programSection 207 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6406) is amended—(1)in subsection (b)—(A)by amending paragraph (2) to read as follows:(2)enhancing public awareness, education, understanding, and appreciation of coral reefs and coral reef ecosystems, including the benefits healthy and resilient coral reefs provide to island and coastal communities and to the United States;;(B)by amending paragraph (3) to read as follows:(3)removing or otherwise addressing, and providing assistance to States in removing or otherwise addressing, derelict fishing gear, marine debris, and abandoned vessels from coral reef ecosystems to conserve living marine resources;;(C)by amending paragraph (4) to read as follows:(4)cooperative conservation, research, restoration, and management of coral reefs and coral reef ecosystems with local, regional, or international programs and partners, including research institutions located in a State;; and(D)by adding at the end the following:(5)improving and promoting the resilience of corals, coral reefs, and coral reef ecosystems;(6)activities designed to prevent or minimize the likelihood of vessel impacts or other physical damage to coral reefs, including any at-risk reefs identified under section 207(d); and(7)centrally archiving, managing, and distributing data sets and coral reef ecosystem assessments and making such information readily available on public websites, including, at the discretion of the Administrator, on the public websites of local, regional, or international programs and partners.; and(2)by adding at the end the following:(c)Vessel grounding inventoryThe Secretary, in coordination with other Federal agencies, shall establish and maintain an inventory of all vessel grounding incidents involving coral reefs, including a description of—(1)the impacts to such coral reefs and related natural resources;(2)vessel and ownership information;(3)an estimate of the costs for—(A)removal of the vessel; or(B)restoration of the impacted reef;(4)to the extent practicable, the actual costs, including costs estimated under section 206(e), that were incurred by each party that participated in any—(A)removal of the vessel; or(B)restoration of the impacted reef;(5)the response action taken by the vessel owner, the Secretary, the Commandant of the Coast Guard, or other Federal or State agencies;(6)the status of the response action, including the dates of vessel removal and coral reef restoration, and any actions taken to prevent future grounding incidents; and(7)any other pertinent information the Secretary determines appropriate.(d)At-Risk reefs(1)InventoryThe Secretary shall establish and maintain a nationwide inventory of at-risk reefs, including proposed remediation to address threats or damage to at-risk reefs identified under this subsection.(2)IdentificationThe Secretary shall use data and information collected or compiled under this title or any other available information source to identify at-risk reefs to be included in the inventory under paragraph (1).(3)RemediationThe Secretary shall identify appropriate measures, including measures taken by other agencies, to remediate at-risk reefs, including—(A)recommendations to prevent, reduce the likelihood, or otherwise address negative impacts and incidents;(B)cooperative actions with other Federal, State, and local agencies and nongovernmental partners; and(C)a strategy and timetable to implement such measures and recommendations.(4)Measures takenTo the extent practicable, the Secretary shall track any measures taken to remediate at-risk reefs identified under paragraph (2), including any measures identified and taken under paragraph (3).(5)PublicationThe Secretary shall make any inventory established and maintained under this subsection, a description of the remediation measures identified under paragraph (3), and a description of any actions tracked under paragraph (4), readily available to the public on a government website.(e)Data stewardship and accessibility(1)In generalThe Secretary, in coordination with similar efforts at other Departments and agencies, shall provide for the long-term stewardship and public accessibility of all environmental data and information collected under this title.(2)ActivitiesThe Secretary shall—(A)archive environmental data, research, and similar information collected under this title with the use of Federal funds;(B)to the greatest extent practicable, make such environmental data and information readily available to the public on a government website;(C)develop standards, protocols, and procedures for sharing Federal data with non-Federal partner agencies and the private sector or academia; and(D)develop metadata standards for coral reef ecosystems in accordance with Federal Geographic Data Committee guidelines..107.Revisions to effectiveness reportsSection 208 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6407) is amended to read as follows:208.Effectiveness reportsNot less than once every 5 years, the Secretary, in cooperation with the United States Coral Reef Task Force, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report, with respect to the 5 fiscal years preceding the year in which the report is submitted, that—(1)describes the funds obligated by each Federal agency to implement the national coral reef action strategy;(2)summarizes all actions taken by Federal and non-Federal entities under the national coral reef action strategy;(3)provides a State-by-State summary of Federal and non-Federal contributions toward the costs of each project for which a grant was awarded under the coral reef conservation grant program under section 204;(4)provides an accounting of Federal funds transferred to a nonprofit organization and non-Federal matching funds provided by such nonprofit organization under the coral reef public-private partnership under section 205;(5)summarizes emergency response actions undertaken or authorized under section 206;(6)summarizes the information contained in any vessel grounding inventory under section 207(c) and any additional authorization or funding needed for response and removal of vessels listed in such inventory;(7)provides a summary of any at-risk reefs identified under section 207(d) and any remediation actions recommended, underway, or taken under such section;(8)assesses the conditions of coral reefs in the United States, accomplishments under this title, and the effectiveness of management actions to address threats to coral reefs and coral reef ecosystems; and(9)any other pertinent information the Secretary determines appropriate..108.Revisions to authorization of appropriationsSection 209 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6408) is amended—(1)by amending subsection (a) to read as follows:(a)In generalThere are authorized to be appropriated to the Secretary of Commerce to carry out this title the following amounts, which shall remain available until expended:(1)$38,000,000 for fiscal year 2021.(2)$40,000,000 for fiscal year 2022.(3)$42,000,000 for fiscal year 2023.(4)$44,000,000 for fiscal year 2024.(5)$45,000,000 for fiscal year 2025.;(2)in subsection (b), by striking $1,000,000 and inserting $2,000,000;(3)by amending subsection (c) to read as follows:(c)Coral reef conservation grant programFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of Commerce not less than $14,000,000 for the coral reef conservation grant program under section 204.; and(4)by amending subsection (d) to read as follows:(d)National programFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of Commerce not less than $16,000,000 for activities conducted under section 207..109.Revisions to definitionsSection 210 of the of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409) is amended to read as follows:210DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration, unless otherwise specified.(2)At-risk reefThe term at-risk reef means a coral reef that has a high exposure to vessel impacts, marine debris, harmful algal blooms, overfishing, land-based or marine-based pollution, coastal development, and changes in ocean temperature and chemistry.(3)Bona fide researchThe term bona fide research means scientific research on corals or coral reefs, the results of which are likely—(A)to be eligible for publication in a peer-reviewed scientific journal;(B)to contribute to the basic knowledge of coral biology or coral reef ecology;(C)to improve management of coral reefs and coral reef ecosystems; or(D)to identify, evaluate, or resolve conservation issues or decisions.(4)ConservationThe term conservation means the use of any methods and procedures necessary to preserve, restore, or sustain corals, coral reefs, and associated marine species as resilient, diverse, viable, and self-perpetuating coral reef ecosystems, including—(A)all activities associated with resource management, such as assessment, research, protection, restoration, sustainable use, and management of habitat;(B)mapping, observation, or monitoring of coral reef ecosystems;(C)scientific expertise and technical assistance in the development and implementation of management strategies for marine protected areas and marine resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and with respect for the scientific, technical, and management expertise and responsibilities of State fish and wildlife management agencies;(D)law enforcement;(E)conflict resolution initiatives;(F)community outreach and education; and(G)activities that promote safe and ecologically sound navigation.(5)CoralThe term coral means species of the phylum Cnidaria, including—(A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and others), Alcyanacea (soft corals), and Coenothecalia (blue coral), of the class Anthozoa; and(B)all species of the families Milleporidae (fire corals) and Stylasteridae (stylasterid hydrocorals), of the class Hydrozoa.(6)Coral reefThe term coral reef means limestone structures in the form of a reef or shoal, comprised in whole or in part by living coral, skeletal remains of coral, and other associated sessile invertebrates and marine plants.(7)Coral reef componentThe term coral reef component means any part of a coral reef, including individual living coral, skeletal remains of coral, and other associated sessile invertebrates or marine plants.(8)Coral reef ecosystemThe term coral reef ecosystem means the system of coral and other geographically and ecologically associated marine species, habitats, and environment and the processes that control its dynamics.(9)Coral productsThe term coral products means any living or dead specimens, parts, or derivatives, or any product containing specimens, parts, or derivatives, of any species referred to in paragraph (5).(10)DamagesThe term damages includes—(A)compensation for—(i)(I)the cost of replacement, restoration, remediation, or acquisition of the equivalent of a coral or coral reef resource; and(II)the value of the lost use or services of a coral or coral reef resource pending the replacement, restoration, remediation, or acquisition of the equivalent coral or coral reef resource; or(ii)the value of a coral or coral reef resource if the coral or coral reef resource cannot be replaced, restored, or remediated or if the equivalent of such resource cannot be acquired; and(B)the reasonable cost of monitoring appropriate to the injured, replaced, restored, or remediated coral or coral reef resource.(11)National coral reef action strategyThe term national coral reef action strategy means the strategy developed under section 203.(12)ResilienceThe term resilience means the capacity for corals, coral reefs, or coral reef ecosystems to resist and recover from natural and human disturbance and maintain structure and function to allow the continued provision of ecosystem goods and services, as determined by clearly identifiable, measurable, and science-based standards.(13)Response costsThe term response costs means the costs of actions that would be necessary to—(A)minimize destruction, loss, or taking of, or injury to a coral reef or component thereof;(B)prevent or minimize the imminent risks of such destruction, loss, or taking of, or injury to;(C)assess the reasonable costs of damage as determined under section 206(e); and(D)respond to or otherwise address an emergency pertaining a coral reef or coral reef ecosystem.(14)RestorationThe term restoration means the use of methods and procedures necessary to enhance, rescue, hold in aquarium systems, rehabilitate, recreate, or create a functioning coral reef or coral reef ecosystem, in whole or in part, within suitable waters of the historical range of such ecosystems, to benefit native populations of coral reef organisms.(15)United states coral reef task forceThe term United States Coral Reef Task Force means the task force established under section 209..110.Establishment of United States Coral Reef Task Force(a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended—(1)by redesignating sections 209 and 210, as amended by this Act, as sections 215 and 216, respectively; and(2)by inserting after section 208 the following:209.United States Coral Reef Task Force(a)EstablishmentThere is hereby established the United States Coral Reef Task Force.(b)DutiesThe duties of the United States Coral Reef Task Force shall be to coordinate and strengthen Federal, State, international, and local actions to conserve and restore coral reef ecosystems by—(1)supporting, in cooperation with non-Federal partners as appropriate, activities regarding the mapping, monitoring, research, conservation, mitigation, and restoration of coral reefs and coral reef ecosystems;(2)implementing the policy and Federal agency responsibilities set forth in Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection) (as in effect on June 11, 1998), the national coral reef action strategy, and activities authorized by this title;(3)analyzing the United States role in international trade and protection of coral species;(4)enhancing public awareness, education, understanding, and appreciation of coral reefs and coral reef ecosystems, including the benefits healthy and resilient coral reefs provide to island and coastal communities and the United States;(5)supporting coral reef ecosystem research, including on the ecological and economic benefits of coral reefs, both extramurally and across government agencies; and(6)encouraging implementation of strategies and actions for the conservation and sustainable use of coral reef resources worldwide.(c)LeadershipThe Secretary of Commerce, represented ex officio by the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior shall lead the United States Coral Reef Task Force as co-chairs.(d)Voting membershipThe voting members of the United States Coral Reef Task Force shall be comprised of—(1)the co-chairs designated under subsection (c);(2)the Federal agency members specified by Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection) (as in effect on June 11, 1998);(3)the Secretary of the Army, represented ex officio by the Assistant Secretary of the Army for Civil Works of the Corps of Engineers;(4)the Secretary of Homeland Security represented by the United States Coast Guard and the Federal Emergency Management Agency; and(5)the Governor, if such Governor elects to participate in the United States Coral Reef Task Force, of—(A)the State of Florida;(B)the State of Hawaii;(C)American Samoa;(D)Guam;(E)the Commonwealth of the Northern Mariana Islands;(F)Puerto Rico; and(G)the Virgin Islands of the United States.(e)Non-Voting membershipThe non-voting members of the United States Coral Reef Task Force shall be comprised of the President or a representative of the President, if such President elects to participate, of each of the Freely Associated States of—(1)the Federated States of Micronesia;(2)the Republic of the Marshall Islands; and(3)the Republic of Palau.(f)Responsibilities of federal agency membersThe Federal members of the United States Coral Reef Task Force shall—(1)identify actions by their agencies that may affect coral reef ecosystems;(2)use the authorities and programs of their agencies to carry out the duties of the United States Coral Reef Task Force as defined by subsection (b); and(3)implement the national coral reef action strategy and any other coordinated efforts approved by the United States Coral Reef Task Force.(g)Working groupsThe co-chairs of the United States Coral Reef Task Force may establish working groups as necessary to advance the purposes of this title, including—(1)at the request of members of the United States Coral Reef Task Force; and(2)working groups for which vested stakeholders, including nongovernmental organizations and research institutions, such as marine laboratories and coral reef institutes, are participants.(h)Nonapplication of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the United States Coral Reef Task Force or working groups established by the United States Coral Reef Task Force..(b)Conforming amendmentThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by inserting United States before Coral Reef Task Force each place it appears where United States does not precede Coral Reef Task Force.111.Agreements(a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 209, as added by this Act, the following:210.Agreements(a)In generalThe Secretary may execute and perform such contracts, leases, grants, cooperative agreements, or other transactions as may be necessary to carry out the purposes of this title.(b)FundingUnder an agreement entered into under subsection (a), the Secretary may fulfill the terms of the agreement by reimbursing or providing appropriated funds to, and may receive funds or reimbursements from—(1)Federal agencies, instrumentalities and laboratories;(2)State and local governments;(3)Federally recognized Indian Tribes and Indian Tribal organizations;(4)international organizations;(5)foreign governments;(6)research institutions, including marine laboratories and coral reef institutes;(7)nongovernmental organizations;(8)nonprofit organizations;(9)commercial organizations; and(10)other public and private persons or entities, as necessary for purposes identified in section 202 and actions taken under section 206.(c)Cooperative institute(1)EstablishmentSubject to paragraph (2), the Secretary shall establish a cooperative institute or cooperative institutes for the purpose of advancing and sustaining essential capability in coral reef research.(2)MembershipTo be eligible to designed as a cooperative institute under paragraph (1), an institution shall include a coral research center, designated by the administrator, that—(A)is operated by an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));(B)has established management-driven national or regional coral reef research or restoration programs;(C)is located in a State;(D)has demonstrated the ability to coordinate closely with appropriate Federal and State agencies, as well as other academic and nonprofit organizations; and(E)maintains significant local community engagement and outreach programs related to coral reef ecosystems.(3)FunctionsThe cooperative institute or institutes established under this section shall—(A)conduct bona fide research, observation, and monitoring of coral reef ecosystems aimed at building capacity for more effective resource management and coral reef restoration; and(B)through agreements with centers referred to in paragraph (1)—(i)collaborate directly with governmental resource management agencies, nonprofit organizations, academic research institutions, and other research organizations;(ii)build capacity within resource management agencies to establish research priorities, plan interdisciplinary research projects, and make effective use of research results; and(iii)conduct public education and awareness programs for policymakers, resource managers, and the general public on coral reef ecosystems, best practices for coral reef and ecosystem management, conservation, and restoration, their value, and threats to their sustainability.(d)Multiyear cooperative agreementsThe Secretary may enter into, extend, or renegotiate multiyear cooperative agreements with the heads of other Federal, State, and local government agencies and other vested stakeholders, including nongovernmental organizations and research institutions, such as marine laboratories and coral reef institutes, to further the purposes of this title consistent with the national coral reef action strategy developed under section 203.(e)Other use of agencies’ resourcesFor purposes related to the conservation, preservation, protection, restoration, or replacement of coral reefs or coral reef ecosystems and the enforcement of this title, the Secretary is authorized to use, with their consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any Department, agency, or instrumentality of the United States, or of any State, local government, or Indian tribal government, or of any political subdivision thereof, or of any foreign government or international organization..112.PermitsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 210, as added by this Act, the following:211.Permits(a)In generalThe Secretary may, in accordance with this section and regulations promulgated under this title, issue a permit authorizing the conduct of bona fide research or other activities compatible with one or more of the purposes in section 202 of this title.(b)Terms and conditionsThe Secretary may place any terms and conditions on a permit issued under this section that the Secretary deems reasonable.(c)Fees(1)Assessment and collectionSubject to regulations promulgated under this title, the Secretary may assess and collect fees as specified in this subsection.(2)AmountAny fee assessed shall be equal to the sum of—(A)all costs incurred, or expected to be incurred, by the Secretary in processing the permit application, including indirect costs; and(B)if the permit is approved, all costs incurred, or expected to be incurred, by the Secretary as a direct result of the conduct of the activity for which the permit is issued.(3)Use of feesAmounts collected by the Secretary in the form of fees under this section may be used by the Secretary for issuing and administering permits under this section.(4)Waiver or reduction of feesFor any fee assessed under paragraph (2) of this subsection, the Secretary may—(A)accept in-kind contributions in lieu of a fee; or(B)waive or reduce the fee.(d)FishingNothing in this section shall be considered to require a person to obtain a permit under this section for the conduct of any fishing activities not prohibited by this title or regulations promulgated thereunder..113.RegulationsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 211, as added by this Act, the following:212.RegulationsThe Secretary may issue such regulations as are necessary and appropriate to carry out the purposes of this title. This title and any regulations promulgated thereunder shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign-flag vessels) unless in accordance with international law..114.Use of recovered amountsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 212, as added by this Act, the following:213.Use of recovered amountsAny amounts available to the Secretary of Commerce that are attributable to fines, penalties, or forfeitures of property (including proceeds from the sale of such forfeited property) imposed for violations of any marine resource law enforced by such Secretary, or regulations implementing such law, for damages to corals, coral reefs, or coral reef ecosystems shall be used by such Secretary—(1)for the benefit of the coral reef ecosystem impacted by the applicable violation, to the extent practicable;(2)to carry out emergency response activities authorized under section 206, including to reimburse any Federal, State or local government agency for response costs incurred; or(3)to carry out the purposes of this title, including grants of financial assistance for coral reef conservation projects..115.Prize competitions to promote innovation in coral reef research and conservationThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 213, as added by this Act, the following:214.Coral Reef Prize Competitions(a)In generalThe head of any Federal agency with a representative serving on the U.S. Coral Reef Task Force established under Executive Order 13089 issued on June 11, 1998 (16 U.S.C. 6401 note), may, either individually or in cooperation with one or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).(b)PurposesAny program carried out under this section shall be for the purpose of stimulating innovation to advance the ability of the United States to understand, research, or monitor coral reef ecosystems, or to develop management or adaptation options to preserve, sustain, and restore coral reef ecosystems.(c)Priority programsPriority shall be given to establish programs under this section that address communities, environments, or industries that are in distress due to the decline or degradation of coral reef ecosystems, including—(1)scientific research and monitoring that furthers the understanding of causes behind coral reef decline and degradation and the generally slow recovery following disturbances, including ocean acidification and its impacts on coral reproduction;(2)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;(3)the development of adaptation options to alleviate economic harm and job loss caused by damage to coral reef ecosystems;(4)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and(5)the development of adaptation and management options for impacted tourism industries..116.Conforming and clerical amendments(a)Conforming amendmentsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by striking Administrator each place it appears and inserting Secretary in the following subsections.(b)Clerical amendmentSection 201 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended to read as follows:201.Short title; table of contents(a)Short titleThis title may be cited as the Coral Reef Conservation Act of 2000.(b)Table of contentsThe table of contents for this title is as follows:Sec. 201. Short title; table of contents. Sec. 202. Purposes. Sec. 203. National coral reef action strategy. Sec. 204. National Coral Reef Conservation Grant Program. Sec. 205. Coral Reef Conservation Grant Program. Sec. 206. Coral Reef Public-Private Partnership. Sec. 207. National Program. Sec. 208. Effectiveness reports. Sec. 209. United States Coral Reef Task Force. Sec. 210. Agreements. Sec. 211. Permits. Sec. 212. Regulations. Sec. 213. Use of recovered amounts. Sec. 214. Coral Reef Prize Competitions Sec. 215. Authorization of appropriations. Sec. 216. Definitions..IIDepartment of the Interior Coral Reef Authorities201.Coral reef conservation and assistance(a)In generalThe Secretary of the Interior may conduct activities to conserve coral reefs and coral reef ecosystems within—(1)any unit of the National Park System;(2)any unit of the National Wildlife Refuge System;(3)any National Monument or Marine National Monument designated by an Act of Congress or under section 320301 of title 54, United States Code, under the administrative jurisdiction of the Secretary; or(4)any other Federal land unit or any territorial waters under the administration of the Secretary.(b)AssistanceThe Secretary may provide technical assistance, scientific expertise, and financial assistance grants for the conservation of coral reefs in proximity to the Federal land and waters described in paragraph (a) to—(1)entities eligible to receive a grant under section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403);(2)territories of the United States; and(3)federally recognized Indian Tribes.(c)RequirementThe Secretary shall ensure that any action taken by the Secretary under this title is consistent with the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401), as amended by this Act, including the national coral reef action strategy developed under section 203 of such Act (16 U.S.C. 6402). (d)Office of Insular Affairs Coral Reef InitiativeThe Secretary shall establish within the Office of Insular Affairs a Coral Reef Initiative Program to—(1)provide grant funding to support local management, conservation, and protection of coral reef ecosystems in—(A)insular areas; and(B)freely associated states;(2)complement the other conservation and assistance activities conducted under this title; and(3)provide other technical, scientific, and financial assistance and conduct conservation activities that advance the purposes of this title.202.United States Geological Survey Coral Reef Ecosystem Studies ProgramThe Secretary shall establish within the United States Geological Survey a program to be known at the Coral Reef Ecosystem Studies Program to—(1)research, monitor, and map coral reef ecosystems to understand coral reef processes and assess coral reef health, including the effects of changes in ocean temperature and chemistry, ocean acidification, land-based sources of pollution including coastal runoff, sediment erosion and turbidity, and harmful algal blooms;(2)develop science and tools to assess and help address the consequences of changing coral reef structure on tourism, recreation, community vulnerability and resilience to storms, erosion, and inundation, and to inform the management of coral reefs and coral reef ecosystems;(3)complement the other conservation and assistance activities conducted under this title;(4)provide technical assistance, subject to the availability of appropriations, for research on coral reefs and coral reef ecosystems to—(A)entities eligible to receive a grant under section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403); and(B)territories of the United States;(5)coordinate United States Geological Survey activities relating to coral reefs, including the National Wildlife Health Center; and(6)carry out other scientific and conservation activities that advance the purposes of this title, as considered appropriate by the Secretary.203.Use of recovered amountsAll amounts available to the Secretary of the Interior that are attributable to fines, penalties, and forfeitures of property (or proceeds from the sale of such forfeited property) imposed for violations of any law for which the Secretary of the Interior is an enforcement agency, including the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), and regulations implementing such law, for damages to corals, coral reefs, or coral reef ecosystems, shall be used by the Secretary of the Interior—(1)for the benefit of the coral reef ecosystem impacted by the applicable violation, to the extent practicable;(2)to carry out emergency response activities authorized under section 206 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6405), including to reimburse any Federal, State or local government agency for response costs incurred; or(3)to carry out the purposes of this title, including grants of financial assistance for coral reef conservation projects.204.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Secretary of the Interior to carry out this title $12,000,000 for each of fiscal years 2021 through 2025, which may remain available until expended.(b)Office of Insular Affairs coral reef initiative programFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of the Interior, acting through the Assistant Secretary of the Interior for Insular Areas, not less than $3,000,000 for the grant program under section 201(d).(c)United States Geological Survey coral reef ecosystem studies programFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of the Interior, acting through the Director of the United States Geological Survey, not less than $4,000,000 for the Coral Reef Ecosystem Studies Program under section 203.205.DefinitionsIn this title:(1)ConservationThe term conservation has the meaning given such term in section 215 of the Coral Reef Conservation Act of 2000, as redesignated by this Act.(2)Coral reefThe term coral reef has the meaning given such term in section 215 of the Coral Reef Conservation Act of 2000, as redesignated by this Act.(3)Coral reef ecosystemThe term coral reef ecosystem has the meaning given such term in section 215 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409), as redesignated by this Act.(4)Freely associated stateThe term Freely Associated State means each of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau in an applicable Compact of Free Association with the United States.(5)Insular areaThe term Insular Area means each of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States.(6)ResilienceThe term resilience has the same meaning given such term in section 215 of the Coral Reef Conservation Act of 2000, as redesignated by this Act.IIINational Coral Reef Management Fellowship301.Short titleThis title may be cited as the National Coral Reef Management Fellowship Act of 2020.302.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of Commerce.(2)FellowThe term fellow means a National Coral Reef Management Fellow.(3)FellowshipThe term fellowship means the National Coral Reef Management Fellowship established in section 303.303.Fellowship program(1)In generalThere is established the National Coral Reef Management Fellowship Program.(2)PurposesThe purposes of the Fellowship Program is to encourage future leaders of the United States—(A)to develop additional coral reef management capacity in States and Territories with coral reefs;(B)provide State and Territorial coral reef management agencies with highly qualified candidates whose education and work experience meet the specific needs of each State and territory; and(C)provide the individual fellows with professional experience in coastal and coral reef resources management.(3)AdministrationThe Secretary shall offer to provide a grant to the National Oceanic and Atmospheric Administration’s National Ocean Service to administer the Fellowship.304.Fellowship awards(a)In generalThe Secretary shall make available National Coral Reef Management Fellowship in accordance with this subsection.(b)Period of fellowshipNational Coral Reef Management Fellowship awarded under this section shall be for not more than 24 months.(c)QualificationsA successful program applicant shall be an individual who has demonstrated—(1)an intent to pursue a career in marine services and outstanding potential for such a career;(2)leadership potential or actual leadership experience;(3)diverse life experience;(4)proficient writing and speaking skills; and(5)such other attributes as are considered to be appropriate by the Director.(d)Matching requirement(1)In generalExcept as provided in paragraph (2), the non-Federal share of the costs of a fellowship under this section shall be 25 percent of such costs.(2)Waiver of requirementsThe Secretary may waive the application of paragraph (1) if the Secretary finds that such waiver is necessary to support a project that the Secretary has identified as of high priority.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section, to remain available until expended.IVAssessing the Threats and Values of Coral Reef Ecosystems401.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of Commerce.(2)National AcademyThe term National Academy means the National Academies of Sciences, Engineering, and Medicine.(3)Appropriate Committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.(4)Coral reef ecosystemThe term coral reef ecosystem means the corals and the animals, plants, and other living organisms that are supported by coral reefs for food, shelter, reproduction, and rearing.(5)Ultraviolet filtersThe term ultraviolet filters means chemical compounds commonly used in sunscreen formula.402.Study examining the impact of ultraviolet filters on coral reef ecosystems(a)AgreementThe Secretary shall, not more than 90 days after the date of enactment of this Act, enter into an agreement with the National Academy of Sciences to conduct a study and submit to the appropriate committees of Congress a report examining the impact of ultraviolet filters on coral reef ecosystems, including—(1)an assessment of the impacts of common ultraviolet filters on coral reef ecosystems including regional, longitudinal, and long-term chronic impacts; (2)an assessment of the bioconcentration and bioaccumulation potential of ultraviolet filters in coral reef ecosystems; (3)an assessment of the interaction effects of ultraviolet filters between predicted temperature and ocean acidification conditions; (4)considerations of the ecological, conservation, economic, and social factors involved in a ban of specific ultraviolet filters; and (5)recommendations for ultraviolet filters that are safe and ultraviolet filters that pose a threat to healthy coral reef ecosystems.(b)Submission to CongressNot more than 3 years after the date of enactment of this Act, the Secretary shall submit the final report of the National Academy containing the results of the study carried out under subsection (a) to the appropriate committees.(c)PublicationNot more than 30 days after the completion of the report produced pursuant to subsection (a), the Secretary shall make such report available on a public website.403.Study to determine the economic, societal, and ecological value of coral reef ecosystems in the United States and territories of the United States(a)AgreementThe Secretary shall, not more than 90 days after the date of enactment of this Act, enter into an agreement with the National Academy of Sciences to conduct a study evaluating the economic, societal, and ecological value of coral reef ecosystems in the United States and Territories of the United States, including—(1)an assessment of the economic, societal, and ecological value of coral reef ecosystems at national, regional, and site-specific scales with respect to—(A)tourism;(B)fisheries; (C)coastal protection including against storm surge, flooding, and other natural threats;(D)biodiversity; and(E)carbon sequestration; and (2)an assessment of the economic costs of degradation and loss of coral reef with respect to the matter described in paragraph (1) over the next 50 years.(b)Submission to CongressNot later than 3 years after the date of enactment of this Act, the Secretary shall submit the final report of the National Academy containing the results of the study carried out under subsection (a) to the appropriate committees.(c)PublicationNot more than 30 days after the completion of the report produced pursuant to subsection (a), the Secretary shall make such report available on a public website.VMiscellaneous Provisions501.Stock assessments under Magnuson-Stevens Fishery Conservation and Management ActTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end the following:409.Stock assessments for fisheries associated with coral reefsIn preparing stock assessments under this Act, the Secretary shall, to the extent practicable, place emphasis on such assessments for economically important fisheries associated with coral reefs..502.Deep Sea Coral Research and Technology Program(a)In generalSection 408(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1884(a)) is amended—(1)by striking federal and inserting Federal; (2)by striking subject to the availability of appropriations,; and(3)by adding at the end the following:(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this title $3,000,000 for each of fiscal years 2021 through 2025, which may remain available until expended..(b)Clerical amendmentThe table of contents in the first section of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end of the items relating to title IV the following:Sec. 408. Deep sea coral research and technology program. Sec. 409. Stock assessments for fisheries associated with coral reefs..